PER CURIAM.
An examination of this case leads us to the same conclusion as that reached by the court below (79 Fed. 787), and we do not feel called upon to add anything to the reasoning of that court in explanation of its decision. The grounds of the decision are fully set out in a carefully drawn opinion, and sustain the result reached. The fact that the Lowell Company’s artist or designer, when creating the infringing design, had before him a pattern embodying the complainant’s patented design, and that his work resulted in so close an imitation, is upon the most charitable view strongly suggestive of the idea that the purpose was to appropriate the attractive features and effect of the complainant’s pattern. The decree of the circuit court is affirmed, with costs of this court to the appellee.